

EXECUTION VERSION
 
 
 
 
 
 
 
RECEIVABLES PURCHASE AGREEMENT
 
dated as of October 29, 2010
 
by and among
 
MERITOR HEAVY VEHICLE BRAKING SYSTEMS (USA), INC.,
MERITOR HEAVY VEHICLE SYSTEMS, LLC and
ARVINMERITOR MASCOT, LLC
as Sellers
 
and
 
VIKING ASSET PURCHASER No 7 IC
an incorporated cell of Viking Global Finance ICC
as Purchaser
 
and
 
CITICORP TRUSTEE COMPANY LIMITED
as Programme Trustee
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

Table of Contents
 

      Page 1.   DEFINITIONS AND CONSTRUCTION 1 2.   PURCHASE AND SALE 12 3.  
CONDITIONS PRECEDENT TO INITIAL PURCHASE 13 4.   ADDITIONAL PURCHASERS 14 5.  
PAYMENTS TO THE PURCHASER, ETC. 15 6.   REPRESENTATIONS, WARRANTIES AND
UNDERTAKINGS 15 7.   REMEDIES FOR UNTRUE REPRESENTATION, ETC. 18 8.   FURTHER
ASSURANCE; SECURITY INTEREST 19 9.   NOTICES 20 10.   ASSIGNMENT AND SUPPLEMENTS
21 11.   AMENDMENTS AND MODIFICATIONS 21 12.   RIGHTS CUMULATIVE, WAIVERS 21 13.
  APPORTIONMENT 21 14.   PARTIAL INVALIDITY 21 15.   CONFIDENTIALITY 22 16.   NO
OBLIGATIONS OR LIABILITIES 23 17.   CHANGE OF PROGRAMME TRUSTEE 23 18.   NO
LIABILITY AND NO PETITION 23 19.   LIMITED RECOURSE 24 20.   GOVERNING LAW;
JURISDICTION; WAIVER OF JURY TRIAL 24 21.   TERMINATION 24 22.   INTEGRATION 25
23.   BINDING EFFECT 25 24.      COUNTERPARTS 25


- i -
 

--------------------------------------------------------------------------------

 


SCHEDULE 1   Eligibility Criteria SCHEDULE 2   Conclusion of purchase – offer
and acceptance, purchase price and perfection SCHEDULE 3   Representations,
warranties and undertakings SCHEDULE 4   Form of Accession Letter SCHEDULE 5  
Form of solvency certificate SCHEDULE 6      Sellers’ place of business; records
location; tax ID number


- ii -
 

--------------------------------------------------------------------------------

 

RECEIVABLES PURCHASE AGREEMENT
 
     This RECEIVABLES PURCHASE AGREEMENT, dated as of October 29, 2010, is made
by and among MERITOR HEAVY VEHICLE BRAKING SYSTEMS (USA), INC., a Delaware
corporation (“ARM Inc.”), MERITOR HEAVY VEHICLE SYSTEMS, LLC, a Delaware limited
liability company (“ARM LLC”) and ARVINMERITOR MASCOT LLC, a Delaware limited
liability company (“ARM Mascot”; each of ARM Inc., ARM LLC and ARM Mascot, a
“Seller”, and collectively, the “Sellers”), VIKING ASSET PURCHASER NO 7 IC
(registration no. 92607), an incorporated cell of VIKING GLOBAL FINANCE ICC, an
incorporated cell company incorporated under the laws of Jersey (the “Initial
Purchaser”), and CITICORP TRUSTEE COMPANY LIMITED, acting through its office at
14th Floor, Citigroup Centre, Canada Square, Canary Wharf, London E14 5LB (the
“Programme Trustee”, which expression shall include such person and all other
persons for the time being acting as the security trustee or trustees pursuant
to the Master Security Trust Deed).
 
PRELIMINARY STATEMENTS
 
     Each Seller is prepared to make Offers of Receivables to the Purchasers.
Each Purchaser will issue Acceptances to the relevant Seller, in each case on
the terms and subject to the conditions set forth herein.
 
     Accordingly, parties agree as follows:
 

1. DEFINITIONS AND CONSTRUCTION   1.1 Definitions     In this Agreement the
following terms have the following meanings:               “Accession Letter”
means a document substantially in the form set out in Schedule 4 hereto.    
“Acceptance” means an acceptance issued by the Purchaser to the relevant Seller
through the PrimeRevenue System or in any other form acceptable to the Accounts
Administrator in response to an Offer.     “Accounts” means bank account number
8901033002 with Nordea Bank Finland Plc New York Branch, and all such other
accounts as may from time to time be in addition thereto or substituted
therefore in accordance with the relevant Transaction Documents (including but
not limited to all and any Operating Accounts as such term is defined in the
Masters Definitions Schedule).     “Accounts Administrator” means Structured
Finance Servicer A/S acting through its office at Copenhagen and any person
appointed as accounts administrator in respect of inter alia the Transaction
under the Master Accounts Administration Agreement.     “Accounts Pledge
Agreement” means the pledge agreement(s) relating to the Accounts entered into
or to be entered into by or on behalf of a Purchaser, the Programme Trustee and
Nordea Bank Finland Plc New York Branch.     “Additional Purchaser” means each
incorporated cell of Viking Global Finance ICC and each company within the
Nordea Group that agrees to be bound by the terms and conditions of this
Agreement by executing an Accession Letter.


--------------------------------------------------------------------------------

 


         
“Adverse Claim” means any lien, security interest or other charge or
encumbrance, or other right or claim in, of or on any asset or property of a
Person in favor of another Person.
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such first
Person.
 
“Aggregate Euro Outstanding Amount” means, at any time, the aggregate of the
Euro Outstanding Amount of all of the Purchased Receivables in relation to the
relevant Purchaser relating to the Transaction at that time.
 
“Aggregate Outstanding Amount” means, at any time, the aggregate of the
Outstanding Amount of all the Purchased Receivables at that time.
 
“Available Facility” means, in respect of each Purchaser and in relation to the
Transaction, on any day, the lesser of; (a) the Total Commitment in relation to
such Purchaser; and (b) the Borrowing Base in relation to such Purchaser, less
the Face Amount of outstanding Notes, Overdraft Advances and Loans in relation
to the relevant Purchaser. For the purpose of calculating the Available Facility
on any day, any Notes, Loans or Overdraft Advances due to be repaid on such day
shall be deemed to have been repaid.
 
“Banks” means the financial institutions listed as banks in Part 1 of Schedule 1
of the relevant Liquidity Facility Agreement.
 
“Borrowing Base” means, in respect of each Purchaser which is, or which becomes,
a party to this Agreement in respect of the Transaction, on any day, the
aggregate of: (a) Aggregate Euro Outstanding Amount; (b) any Collections
received or payable in relation to the Transaction, in each case either by the
relevant Seller or the Accounts Administrator which have not been remitted or
paid to the Purchaser on any relevant Purchased Receivable and that have not
been utilized either to purchase Receivables under this Agreement or to repay
the Notes; (c) an amount equal to any insufficiency in available funds necessary
for a Purchaser to pay the Face Amount of the Notes in relation to that
Purchaser and all amounts ranking pari passu with or senior to such Notes
including those arising as the result of any difference between the spot and
forward rates under any currency hedging agreement entered into by the Purchaser
in accordance with the Master Accounts Administration Agreement; and (d) accrued
legal and other fees, costs and expenses incurred by the relevant Purchaser in
connection with the Transaction Documents.
 
“Business Day” means a day on which banks are open in Copenhagen, Stockholm,
Jersey, New York City and London for the transaction of business of the nature
required by the Transaction Documents.
 
“Calculation Date” means a Purchase Date provided that if such day is not a
Business Day it shall be the next Business Day following such day.
 
“CMSAs” means the Mack Trucks CMSA, the Volvo Group North America CMSA and any
other Customer Managed Service Agreement entered into between a Permitted
Obligor and PrimeRevenue, and “CMSA” means any of them.
 
“Collections” means the aggregate of all amounts paid by the relevant obligors
in respect of any and all Purchased Receivables relating to a Purchaser plus any
amounts payable to such Purchaser by the relevant Seller but not yet paid to
such Purchaser following settlement of the final amount of any claim under any
of the warranties, covenants and indemnities contained in this Agreement.

 
- 2 -
 

--------------------------------------------------------------------------------

 


         
“Commitment” means: (a) in relation to a Bank which is a Bank on the date of the
relevant Liquidity Facility Agreement, the amount set opposite its name in
Schedule 1 of the relevant Liquidity Facility Agreement and the amount of any
other Bank’s Commitment acquired by it under the relevant Liquidity Facility
Agreement; and (b) in relation to a Bank which becomes a Bank after the date of
the relevant Liquidity Facility Agreement, the amount of any other Bank’s
Commitment acquired by it under the relevant Liquidity Facility Agreement, to
the extent not cancelled, reduced or transferred under the relevant Liquidity
Facility Agreement.
 
“CP Programme” means the EUR 2,000,000,000 multi-currency asset-backed
commercial paper programme for the issue of commercial paper notes established
by the Issuer.
 
“Defaulted Receivable” means a Purchased Receivable in respect of which there is
a Permitted Obligor Default.
 
“Delinquent Receivable” means, at any time, a Receivable in respect of which all
or any part of the Outstanding Amount is not paid on its due date.
 
“Dollars” or “US$” means the lawful currency of the United States.
 
“Eligibility Criteria” means the eligibility criteria in respect of the
Purchased Receivables set out in Schedule 1 of this Agreement.
 
“euro” or “EUR” means the single currency of any member state of the European
Union that adopts or has adopted the euro as its lawful currency in accordance
with legislation of the European Community relating to Economic and Monetary
Union.
 
“Euro Outstanding Amount” means, in relation to any Purchased Receivable, the
Outstanding Amount of such Purchased Receivable converted into euro at the
Foreign Exchange Rate in respect of such Purchased Receivable.
 
“Face Amount” means the face amount in respect of the Notes or the Receivables,
as the case may be.
 
“Fee Letter” means the fee letter entered into between the Initial Purchaser and
the Sellers on or about the date hereof.
 
“FI Agreement” means the financial institution agreement dated 12 June 2006 and
entered into between the Initial Purchaser and PrimeRevenue.
 
“Financial Indebtedness” means (i) moneys borrowed, (ii) finance or capital
leases, (iii) receivables sold or discounted (other than on a non-recourse
basis), (iv) other transactions having the commercial effect of a borrowing, (v)
the marked to market value of derivative transactions entered into in connection
with protection against or benefit from fluctuation in any rate or price, (vi)
counter-indemnity obligations in respect of guarantees or other instruments
issued by a bank or financial institution, and (vii) liabilities under
guarantees or indemnities for any of the obligations referred to in items (i) to
(vi).
 
“Foreign Exchange Rate” means for any Purchased Receivable, the rate at which
Dollars are to be exchanged into euro pursuant to any foreign exchange agreement
entered into in respect of such Purchased Receivable on or about the Purchase
Date in respect of such Purchased Receivable.

 
- 3 -
 

--------------------------------------------------------------------------------

 


         
“Funding Costs” means, in respect of particular Purchased Receivables, the
aggregate interest accrued on (i) the Notes (paid or to be paid) and (ii) any
debt incurred by the Purchaser for the purpose of financing the acquisition of
such Purchased Receivables (paid or to be paid). For the avoidance of doubt “to
be paid” in relation to (i) and (ii) shall mean for the period up and till the
date when the relevant debt may be repaid without any penalty, break cost or
fee.
 
“Incorporated Cell” means each incorporated cell of Viking Global Finance ICC.
 
“Initial L/C Bank” means Nordea Bank Danmark A/S under the Standby Letter of
Credit Agreement.
 
“Initial Purchaser” means Viking Asset Purchaser No 7 IC.
 
“Issuer” means Viking Asset Securitisation Limited, a company incorporated in
Jersey with limited liability, having its registered office at Ogier House, The
Esplanade, St Helier, Jersey, JE4 9WG, Channel Islands.
 
“Issuer Security Trust Deed” means the issuer security trust deed dated 1 March
2000 between the Issuer and the Programme Trustee as amended and restated by a
deed dated 18 July 2003 between the Issuer and the Programme Trustee.
 
“L/C Bank” means Nordea Bank AB (publ) under the Standby Letter of Credit
Agreement.
 
“LIBOR” means: (i) the rate per annum which appears on Page LIBOR01 on Reuters
Screen; or (ii) if no such rate appears, the arithmetic mean (rounded upward to
four decimal places) of the relevant offered rates which appear on the relevant
page (if any) on the Reuters Screen; or (iii) if no such rate appears on the
Reuters Screen and one only or no offered rate appears on the relevant page of
the Telerate Screen or there is no relevant page on the Telerate Screen, the
arithmetic mean (rounded upward to four decimal places) of the rates quoted by
the Reference Banks to leading banks in the London interbank market, at or about
11:00 a.m. London time on the Business Day immediately prior to the applicable
Calculation Date for the offering of Dollar deposits for the relevant period.
 
“Liquidity Coverage Condition” is met if, in respect of each Purchaser, on any
day, the aggregate outstanding amount of the Notes in respect of such Purchaser
(in each case, where such Notes are not denominated in euro, converted into euro
at the rate of exchange between euro and the relevant currency under the
relevant hedging agreement entered into in connection with such Notes)
(excluding for this purpose any Notes to be redeemed on such date of
determination) plus the Euro Equivalent (as such term is defined in the Master
Definitions Schedule) amount of any outstanding drawings under the Liquidity
Facility and the Overdraft Facility in each case attributable to the Purchaser
in relation to the Transaction, plus any interest accrued or to accrue in
respect of such drawings is not greater than the lesser of (i) the part of the
Total Commitment in respect of such Purchaser and (ii) the Borrowing Base in
respect of such Purchaser, in each case less an amount equal to twenty five (25)
per cent of the Senior Fees Provision (as such term is defined in the Master
Definitions Schedule), if any in respect of such Purchaser in relation to the
Transaction.
 
“Liquidity Facility” means the liquidity facility under the relevant Liquidity
Facility Agreement.
 
“Liquidity Facility Agreement” means each liquidity facility agreement entered
into in relation to inter alia the Transaction between relevant Purchaser,
Nordea Bank Danmark A/S as Agent and the Banks, including the liquidity facility
agreement dated 12 June, 2006 between the Initial Purchaser, Nordea Bank Danmark
A/S as Agent and the Banks.

 
- 4 - 
 

--------------------------------------------------------------------------------

 


         
“Loan” means the aggregate of the principal amount of each borrowing by each
Purchaser under the relevant Liquidity Facility Agreement or the principal
amount outstanding of that borrowing attributable to the Transaction.
 
“Mack Trucks CMSA” means the Customer Managed Service Agreement entered or to be
entered into between Mack Trucks, Inc. and PrimeRevenue, pursuant to which each
Seller is defined as a Supplier.
 
“Margin” shall be as set out in the Fee Letter.
 
“Master Account Administrator” means Nordea Bank Danmark A/S as Master Account
Administrator under the Master Accounts Administration Agreement.
 
“Master Accounts Administration Agreement” means the accounts administration
agreement dated 12 June, 2006 between inter alia Nordea Bank Danmark A/S, Nordea
Bank AB (publ), the Accounts Administrator and the Programme Trustee inter alia
in relation to the Transaction.
 
“Master Definitions Schedule” means the masters definitions schedule dated on or
about the date hereof and signed for the purpose of identification by, inter
alia, the Initial Purchaser, Nordea Bank AB (publ), the Issuer and Nordea Bank
Danmark A/S.
 
“Master Overdraft Facility Agreement” means the overdraft facility agreement
dated 12 June, 2006 between inter alia the Initial Purchaser and the Overdraft
Bank (as defined therein) in relation inter alia to the Transaction.
 
“Master Security Trust Deed” means the security trust deed dated 12 June, 2006
between the Initial Purchaser and the Programme Trustee inter alia in relation
to the Transaction, as supplemented by a supplemental security trust deed.
 
“Moody’s” means Moody’s Investors Service Limited and includes any successor to
its rating business.
 
“Non-Defaulted Receivables” means Purchased Receivables in relation to the
relevant Purchaser for which there has not been any default in payment from the
relevant Permitted Obligors.
 
“Nordea Group” means Nordea Bank AB, Nordea Bank Danmark A/S, Nordea Bank
Finland Plc and Nordea Bank Norge ASA.
 
“Notes” means commercial paper notes issued by Viking Asset Securitisation
Limited in relation to this Transaction on behalf of the Purchasers and includes
the commercial paper notes represented by a Note in global form.
 
“Offer” means, as to any Seller, an irrevocable offer from such Seller to the
Purchaser for the sale of Receivables and given by such Seller to the Purchaser
through the PrimeRevenue System or in any other form acceptable to the Accounts
Administrator and “to Offer” and “Offered” shall have the corresponding meaning.

 
- 5 - 
 

--------------------------------------------------------------------------------

 


         
“Outstanding Amount” means at any time in respect of any Receivable or Purchased
Receivable, the total amount due and owing by the relevant Permitted Obligor at
that time in respect of the relevant Receivable or Purchased Receivable. For the
avoidance of doubt, the Outstanding Amount for any Purchased Receivable shall
not be reduced by virtue of any set off or counterclaim which reduces the amount
recoverable in respect of that Purchased Receivable.
 
“Overdraft Advance” means, save as otherwise provided herein, an advance (as
from time to time reduced by repayment) made or to be made by the Overdraft Bank
(as defined in the Master Overdraft Facility Agreement) under Clause 4 of the
Master Overdraft Facility Agreement and attributable to the Transaction.
 
“Overdraft Facility” means the overdraft facility relating inter alia to the
Transaction and made to the relevant Purchaser under the Master Overdraft
Facility Agreement.
 
“Performance Guarantor” means ArvinMeritor, Inc., an Indiana corporation.
 
“Performance Undertaking” means the performance undertaking dated as of October
29, 2010, executed by the Performance Guarantor in favor of the Initial
Purchaser and the Additional Purchasers from time to time a party thereto.
 
“Permitted Currency” means Dollars.
 
“Permitted Obligors” means Volvo Group North America Inc., Mack Trucks, Inc. and
any other company within the Volvo group that has entered into a Customer
Managed Service Agreement (in all material respects corresponding to the CMSAs)
with PrimeRevenue and that has been approved in writing by the Accounts
Administrator and the Sellers.
 
“Permitted Obligor Default” means, at any time, when a Permitted Obligor is
unable to pay its debts as they fall due or otherwise acknowledges its
insolvency or by or against whom any administration, insolvency, bankruptcy,
receivership, arrangement, liquidation or similar procedures have been
instituted or for whom a receiver, liquidator or similar person has been
appointed in respect of all or a substantial part of its assets.
 
“Person” means any natural person, partnership, joint venture, corporation,
trust, unincorporated association, limited liability company, or other
organization.
 
“PrimeRevenue” means PrimeRevenue, Inc. a company incorporated under the laws of
the state of Delaware having its registered office at 1349 West Peachtree St.,
Suite 900, Atlanta, GA, USA.
 
“PrimeRevenue System” means the system for the sale and transfer of receivables
as more particularly described in the CMSAs, each Supplier Agreement and the FI
Agreement.
 
“Programme Trustee” means CitiCorp Trustee Company Limited or such other person
so designated in accordance with the Issuer Security Trust Deed.
 
“Purchase Date” means each date upon which a sale and purchase of Receivables is
concluded pursuant to Clause 2.2 of this Agreement.

 
- 6 - 
 

--------------------------------------------------------------------------------

 


         
“Purchase Price” means the aggregate Receivables Purchase Price paid or to be
paid by the relevant Purchaser to the relevant Seller in respect of Purchased
Receivables on a particular Settlement Date.
 
“Purchased Receivables” means all Receivables which are the subject of any sale
and purchase (or any purported sale and purchase) pursuant to Clause 2.2 of this
Agreement and any other Receivables in respect of which the Receivables Purchase
Price has been paid or will be paid by the relevant Purchaser to the relevant
Seller.
 
“Purchaser” means the Initial Purchaser and all Additional Purchasers.
 
“Rating Agencies” means Moody’s and S&P and “Rating Agency” means any one of
them.
 
“Receivable” means, as to any Seller, any account or receivable owed to such
Seller in the ordinary course of business by any Permitted Obligor including all
Related Security and all other rights of such Seller pertaining to such
Receivable (evidenced as a “Payment Obligation”, as defined in the respective
CMSA) in accordance with the respective CMSA, including but not limited to all
of such Seller’s rights under Section 18(f) of the respective CMSA.
 
“Receivables Pledge Agreement” means the pledge agreement(s) relating to the
Purchased Receivables entered into or to be entered into between a Purchaser and
the Programme Trustee.
 
“Receivables Purchase Price” shall be calculated as to each Purchased Receivable
as follows: CA - (CA x IR / (360/DM)); where
 
DM = actual number of days to and including the relevant maturity date
CA = the Certified Amount (as defined in and within the meaning of the relevant
Supplier Agreement) of such Purchased Receivable
IR = means the applicable interest rate being LIBOR three (3) months plus the
Margin
 
“Records” means, as to any Seller: (a) all files, correspondence, notes of
dealing and other documents, books, books of account, registers, records and
other information; and (b) all computer tapes, discs, computer programmes, data
processing software and related property rights, owned by or under the control
and disposition of such Seller, in each case only to the extent relating to the
Purchased Receivables.
 
“Reference Banks” means a minimum of four of the banks (including, in each case,
Nordea Bank AB (publ)) which quote rates for the offering of deposits in Dollars
to leading banks in the London interbank market for the relevant period
immediately prior to the time set out in the definition of LIBOR on the
applicable Calculation Date.
 
“Related Security” means, with respect to any Receivable, (a) all present and
future accounts, instruments, documents, chattel paper and general intangibles
relating to the Receivable and (b) all proceeds of any of the foregoing.
 
“S&P” or “Standard & Poor’s” means Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc., and any successor company of such
rating business.
 
“Security Interest” means any mortgage, charge, floating charge, assignment or
assignation by way of security, lien, pledge, hypothecation, right of set-off
(or analogous right), retention of title, flawed asset or blocked-deposit
arrangement or any other encumbrance or security interest or security
arrangement whatsoever created or arising under any relevant law or any
agreement or arrangement having the effect of or performing the economic
function of conferring security howsoever created or arising.

 
- 7 - 
 

--------------------------------------------------------------------------------

 


 
“Sellers” means Meritor Heavy Vehicle Braking Systems (USA), Inc., Meritor Heavy
Vehicle Systems, LLC and ArvinMeritor Mascot, LLC in each case its capacity as
seller under this Agreement and not in any other capacity, and “Seller” means
any of them.
 
“Seller Potential Suspension Event” means any event which, with the giving of
notice and/or lapse of time and/or making of any determination and/or any
certification, would constitute a Seller Suspension Event.
 
“Seller Suspension Event” means any of the following events:
                  (a)      Failure to pay: Any Seller fails to pay any amount
due under this Agreement or the relevant Supplier Agreement on the due date or
on demand in writing, if so payable, unless payment is made within three (3)
Business Days of such due date or demand.       (b)   Failure to perform other
obligations: Any Seller fails to observe or perform any of its other material
obligations under this Agreement or the relevant Supplier Agreement or under any
undertaking or arrangement entered into in connection therewith and, in the case
of a failure capable of being remedied, within ten (10) days after receipt by
such Seller of a request in writing from the relevant Purchaser (acting through
the Accounts Administrator), that the same be remedied, it has not been remedied
to the Purchaser’s (acting through the Accounts Administrator) reasonable
satisfaction.       (c)   Representations, warranties or statements proving to
be incorrect: Any representation, warranty or statement which is made (or deemed
or acknowledged to have been made) by any Seller under this Agreement or the
relevant Supplier Agreement or which is contained in any certificate, statement
or notice provided by such Seller under or in connection with this Agreement or
the relevant Supplier Agreement proves to be incorrect to an extent which, in
the reasonable opinion of the Accounts Administrator, is likely to affect the
ability of such Seller to perform its obligations under any of the Transaction
Documents to which it is a party in a manner which is material and adverse in
the context of the Transaction or which is likely materially and adversely to
affect the collectability of the Purchased Receivables or any of them.       (d)
  Provisions becoming unenforceable: Any provision of any of the Transaction
Documents to which any Seller is a party is or becomes, for any reason, invalid
or unenforceable and for so long as such provision remains invalid and
unenforceable to an extent which, in the reasonable opinion of the Accounts
Administrator, is likely materially and adversely to affect the ability of any
Seller (acting in any capacity under any of the Transaction Documents to which
it is a party) to perform its obligations under any of the Transaction Documents
to which it is a party in a manner which is material and adverse in the context
of the Transaction or which is likely to materially and adversely affect the
collectability of the Purchased Receivables or any of them.       (e)  
Suspension or expropriation of business operations: Any Seller or the
Performance Guarantor changes, suspends or threatens to suspend a substantial
part of the present business operations which it now conducts directly or
indirectly, or any governmental authority expropriates all or a substantial part
of its assets and the result of any of the foregoing is, in the reasonable
opinion of the Accounts Administrator, likely to affect the ability of any
Seller or the Performance Guarantor to observe or perform its obligations under
any of the Transaction Documents to which it is a party in a manner which is
material and adverse in the context of the Transaction or which is likely to
materially and adversely affect the collectability of the Purchased Receivables
or any of them.

 
- 8 -
 

--------------------------------------------------------------------------------

 


          (f)      Enforcement by creditors: Any form of execution or arrest is
levied or enforced upon or sued out against all and any assets of any Seller or
the Performance Guarantor and is not discharged within twenty (20) days of being
levied, or any Security Interest which may for the time being affect any
material part of its assets becomes enforceable and steps are lawfully taken by
the creditor to enforce the same. No Seller Suspension Event will occur under
this paragraph (f) if the aggregate amount of the claim enforced is less than
EUR 1,000,000 or the equivalent in any other currency.       (g)   Arrangement
with Creditors: Any Seller or the Performance Guarantor proposes or makes any
arrangement or composition with, or any assignment or trust for the benefit of,
its creditors generally involving (not necessarily exclusively) indebtedness
which such Seller or the Performance Guarantor, as the case may be, would not
otherwise be able to repay or service in accordance with the terms thereof.    
  (h)   Winding-up: A petition is presented (unless contested in good faith and
discharged or stayed within twenty (20) days) or a meeting is convened for the
purpose of considering a resolution or other steps are taken for the winding up
of any Seller or the Performance Guarantor (other than for the purposes of and
followed by a solvent reconstruction previously approved in writing by the
Accounts Administrator and the Programme Trustee (such approval not to be
unreasonably withheld or delayed), unless during or following such
reconstruction such Seller or the Performance Guarantor, as the case may be,
becomes or is declared to be insolvent).          
“Settlement Date” means, in respect of a Purchased Receivable, the first (1st)
Business Day after the relevant Calculation Date.
 
“Standby Letter of Credit Agreement” means the standby letter of credit
agreement dated 28 May, 2001 between Viking Asset Purchaser No. 2 Limited and
Nordea Bank Danmark A/S (formerly Unibank A/S) as amended and restated by an
agreement dated 18 July 2003 between Viking Asset Purchaser No. 2 Limited,
Viking Asset Purchaser No. 3 Limited, the Initial L/C Bank and other Affiliates
of the Initial L/C Bank.
 
“Supplier Agreement” means, as to each Seller, the supplier agreement entered or
to be entered into between such Seller and PrimeRevenue, pursuant to which each
of the Permitted Obligors is defined as a Customer.
 
“Tax” or “tax” includes all forms of tax, duty or charge on gross or net income,
profits or gains, distributions, receipts, sales, use, occupation, franchise,
value added, personal property and instruments, and any levy, impost, duty,
charge or withholding of any nature whatsoever chargeable by any authority,
whether in Sweden, the United States, Jersey or elsewhere, together with all
penalties, charges and interest relating to any of the foregoing.
 
“Termination Date” means the earliest date on which a Termination Event occurs.

 
- 9 -
 

--------------------------------------------------------------------------------

 



  “Termination Event” means the occurrence of any of the following:          
(a)   two (2) years having elapsed from the date of this Agreement;       (b)  
a failure by any Seller to perform any of its material obligations within ten
(10) Business Days after notification in writing of such failure to perform;    
          (c)      in relation to any Seller or the Performance Guarantor, any
corporate or other company action being taken or becoming pending, any other
steps being taken or any legal proceedings being commenced or threatened or
becoming pending for (i) the insolvency, bankruptcy, liquidation, dissolution,
administration or reorganization of such Seller or the Performance Guarantor, as
the case may be (other than for the purposes of and followed by a solvent
reconstruction previously approved in writing by each Purchaser and the
Programme Trustee (such approval not to be unreasonably withheld or delayed)
unless during or following such reconstruction such Seller or the Performance
Guarantor, as the case may be, becomes or is declared to be insolvent), (ii)
such Seller or the Performance Guarantor to enter into any composition or
arrangement with its creditors generally, or (iii) the appointment of a
receiver, administrative receiver, trustee or similar officer in respect of such
Seller or the Performance Guarantor or substantially all of its property,
undertaking or assets, which appointment, action, step or proceeding (if not
commenced, applied for, filed, made or agreed to by such Seller or the
Performance Guarantor, as the case may be) is not being contested in good faith
by such Seller or the Performance Guarantor, as the case may be, or is not
dismissed or withdrawn within thirty (30) days;       (d)   a refusal of any
Seller to pay any increased costs incurred by any Bank and/or L/C Bank in
connection with the Transaction, such increased costs being outside the control
of the Purchaser and the Bank and/or L/C Bank, as the case may be;       (e)  
any CMSA and/or any Supplier Agreement and or the Performance Undertaking being
amended to the detriment of any Purchaser or if any CMSA, the FI Agreement
and/or any Supplier Agreement is terminated for what ever reason or if any third
party right in any CMSA, any Supplier Agreement or the Performance Undertaking
in relation to which a Purchaser is a beneficiary becomes invalid or
unenforceable;       (f)   the occurrence of any termination event under the CP
Programme;       (g)   a Seller Suspension Event is outstanding for sixty (60)
days or longer, subject to written notice being given by the Accounts
Administrator on behalf of the relevant Purchaser; and       (h)   cross
default; (i) any Financial Indebtedness of any Seller or the Performance
Guarantor is not paid when due nor within any originally applicable grace
period, or is declared to be or otherwise becomes due and payable prior to its
specified maturity as a result of an event of default (however described); (ii)
any commitment for any Financial Indebtedness of any Seller or the Performance
Guarantor is cancelled or suspended by a creditor as a result of an event of
default (however described); (iii) any creditor of any Seller or the Performance
Guarantor becomes entitled to declare any Financial Indebtedness of any
Affiliate of such Seller or the Performance Guarantor due and payable prior to
its specified maturity as a result of an event of default (however described);
(iv) no Termination Event will occur under this paragraph (h) if the aggregate
amount of Financial Indebtedness or commitment for Financial Indebtedness
falling within paragraphs (i) to (iii) above is less than EUR 1,000,000 or the
equivalent in any other currency.

 
- 10 -
 

--------------------------------------------------------------------------------

 



         
“Total Commitment” means (i) where the Initial Purchaser is the sole purchaser
under this Agreement, the part of the aggregate of the Commitments as reserved
by the Accounts Administrator to be used in relation to the Transaction, being
EUR 32,000,000 and (ii) where Additional Purchasers (if any) have acceded to
this Agreement, in respect of each Purchaser, such part of the aggregate of the
Commitments as reserved by the Accounts Administrator to be used in relation to
the Transaction as is allocated to such Purchaser by the Accounts Administrator;
in the case of either clause (i) or (ii) as such amounts may be reduced as
provided in this definition. The Total Commitment also will be reduced (A) at
the request of all of the Sellers or (B) if the Accounts Administrator in
connection with an annual review (such annual review to be made at each
anniversary of this Agreement) determines that the twelve (12) months rolling
average of the Aggregate Outstanding Amount (“Outstanding Average”) is less than
seventy (70) per cent of the Total Commitment, at which time the Total
Commitment will be reduced by an amount equal to fifty (50) per cent of the
difference between the Outstanding Average and the Total Commitment (to be
reduced). No reduction described in the immediately preceding sentence shall
take effect, however, unless, immediately following such reduction, the
Liquidity Coverage Condition is met. The Total Commitment may (to the extent
possible) be increased as agreed in writing between the Sellers and the Accounts
Administrator from time to time. The Accounts Administrator may allocate the
Total Commitment (including any increase or decrease thereof) as between the
Purchasers at its own discretion and each Purchaser’s available part of the
Total Commitment is determined accordingly, provided that, no such allocation
shall be made unless, immediately following such allocation, the Liquidity
Coverage Condition is met.
 
“Transaction” means the transactions relating to this Agreement envisaged by the
Transaction Documents whereby any or all of the Sellers may sell certain
Receivables to a Purchaser and a Purchaser may purchase such Receivables, funded
by the issue of Notes under the CP Programme and all related arrangements
provided for in the Transaction Documents.
 
“Transaction Documents” means the documents relating to the Transaction,
including this Agreement, the Performance Undertaking, the FI Agreement, the
CMSAs and the Supplier Agreements, each Liquidity Facility Agreement, the Master
Overdraft Facility Agreement and the Master Security Trust Deed, and any
agreement or document executed pursuant to or in connection with any of these
documents.
 
“UCC” means the Uniform Commercial Code, as the same may be in effect from time
to time in the State of New York, provided that if, by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of the
Purchaser’s security interest in any Receivables is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
the term “UCC” shall mean the Uniform Commercial Code in effect in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions related to such
provisions.
 
“United States” means the United States of America.
 
“U.S. Legal Opinion” means the legal opinion dated on or about the date hereof
issued by K&L Gates LLP and addressed to Nordea Bank Danmark A/S, Nordea Bank AB
(publ), the Programme Trustee, the Issuer and the Purchaser as to certain
matters of New York and federal law.
 
“Volvo Group North America CMSA” means the Customer Managed Service Agreement
entered or to be entered into between Volvo Group North America Inc. and
PrimeRevenue, pursuant to which each Seller is defined as a Supplier.

 
- 11 - 
 

--------------------------------------------------------------------------------

 



1.2 Construction               1.2.1      References in this Agreement to any
person shall include references to his successors, transferees and assignees and
any person deriving title under or through him.     1.2.2   References in this
Agreement to any statutory provision shall be deemed also to refer to any
statutory modification or re-enactment thereof or any statutory instrument,
order or regulation made thereunder or under any such re-enactment.     1.2.3  
References in this Agreement to any agreement or other document shall be deemed
also to refer to such agreement or document as amended, varied, supplemented,
replaced or novated from time to time.     1.2.4   All terms used in Article 9
of the UCC and not specifically defined herein are used herein as defined in
such Article 9.   2. PURCHASE AND SALE   2.1 Purchase of Receivables     Subject
to the terms and conditions of this Agreement, and within the limits of the
Total Commitment, the Initial Purchaser agrees (and, where Additional Purchasers
have acceded to this Agreement, each such Additional Purchaser agrees) that it
will purchase Receivables from the Sellers on a continuous basis from the date
hereof until the Termination Date, it being understood and agreed that the
limits of the Total Commitment shall apply to all Purchasers in the aggregate
and that no Purchaser shall have any obligation to purchase Receivables that are
the subject of any Offer of any Seller to the extent that, immediately after
giving effect to such proposed purchase, the Aggregate Euro Outstanding Amount
of all Purchased Receivables of all Sellers would exceed the Total Commitment.
If an Offer of Receivables of any Seller would result in the Aggregate Euro
Outstanding Amount of all Purchased Receivables of all Sellers exceeding the
Total Commitment, the Offer will be modified such that only certain Receivables,
in an aggregate amount such that the Total Commitment will not be exceeded, will
be purchased, each Purchaser will purchase a pro rata share (based on allocated
Commitments) of the modified Offer, and each Receivable will be fully included
in the modified Offer or fully excluded from the modified Offer such that no
partial Receivable shall be the subject of an Offer or purchased hereunder.  
2.2 Conclusion of purchase - offer and acceptance     The sale and purchase of
Receivables shall in each case be concluded as more particularly set out in Part
1 of Schedule 2.   2.3 Purchase Price     The Purchase Price for Purchased
Receivables shall be paid and calculated as more particularly set out in Part 2
of Schedule 2.

 
- 12 -
 

--------------------------------------------------------------------------------

 



2.4 UCC               All transactions contemplated or evidenced by this
Agreement, including the sale or other transfer by any Seller to the Purchaser
of Receivables hereunder, shall be subject to Article 9 of the UCC and other
applicable laws. The Purchaser and its assigns shall have, in additional to the
rights and remedies which they may have under this Agreement, all other rights
and remedies provided to a secured creditor under the UCC and other applicable
law, which rights and remedies shall be cumulative.   2.5 Perfection     Each
sale and purchase of Receivables pursuant to this Clause 2 shall be perfected
through the actions more particularly described in Part 3 of Schedule 2.   2.6
Seller’s receipt of payment in respect of Purchased Receivables     In the event
that, notwithstanding the notification referred to in Clause 2.5, any Seller
receives from the Permitted Obligors any payment in respect of Purchased
Receivables, such Seller shall pay to the relevant Purchaser promptly following
such a receipt, all such Collections received by it in respect of the Purchased
Receivables to the account as notified by the Accounts Administrator pursuant to
Clause 5.2.   3. CONDITIONS PRECEDENT TO INITIAL PURCHASE   3.1 The
effectiveness of this Agreement is subject to the satisfaction (as determined in
the reasonable opinion of the Accounts Administrator) of the following
conditions precedent:     (a)   The Initial Purchaser and the Programme Trustee
have received evidence that each Seller and the Performance Guarantor have
validly executed and delivered all of the Transaction Documents to which it is a
party;     (b)      The Initial Purchaser and the Programme Trustee have
received certified copies of the resolutions of the board of directors of each
Seller and the Performance Guarantor approving the Transaction Documents to
which it is a party and certified copies of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
the Transaction Documents to which it is a party;     (c)   The Initial
Purchaser and the Programme Trustee have received a certificate of the Secretary
or the Assistant Secretary of each Seller and the Performance Guarantor
certifying the names and true signatures of its officers authorized to sign the
Transaction Documents to which it is a party;     (d)   The Initial Purchaser
and the Programme Trustee have received a copy of the by-laws of each Seller and
the Performance Guarantor, certified by its Secretary or Assistant Secretary;  
  (e)   The Initial Purchaser and the Programme Trustee have received a copy of
the articles of incorporation of each Seller and the Performance Guarantor,
certified as of a recent date by the Secretary of State or other appropriate
official of the State of incorporation of such Seller, and a certificate as to
the good standing of such Seller or the Performance Guarantor from such
Secretary of State or other official, dated as of a recent date.

 
- 13 -
 

--------------------------------------------------------------------------------

 



  (f)   The Initial Purchaser and the Programme Trustee have received a solvency
certificate from each Seller and the Performance Guarantor, substantially in the
form of Schedule 5;     (g)   The Initial Purchaser and the Programme Trustee
have received the U.S. Legal Opinion; and     (h)      The Initial Purchaser and
the Programme Trustee have received such other approvals, such other legal
opinions of reputable law firm(s) as to the laws of the jurisdiction(s) each of
them deem relevant, and such other documents as the Initial Purchaser and the
Programme Trustee may request.   3.2 Completion of the transfer and acquisition
of the Receivables intended to be purchased on any Purchase Date is subject to
the satisfaction (as determined in the reasonable opinion of the Accounts
Administrator) of the following conditions precedent:               (a)   The
relevant Seller has made an Offer and the Initial Purchaser has given an
Acceptance with respect to the related Receivables;     (b)   All actions that
pursuant to Part 3 of Schedule 2 shall be taken prior to any purchase of the
related Receivables have been completed;     (c)   The representations and
warranties of the Sellers in, or incorporated or referenced in, Clause 6 of this
Agreement are correct on and as of the Purchase Date as though made on and as of
such date;     (d)   No Termination Event shall have occurred, nor shall the
Termination Date have occurred; and     (e)   No law, regulation, directive,
communication or action shall have been imposed or taken by any governmental
authority or administrative body which (i) may render any of the terms and
conditions of the Transaction Documents illegal or unenforceable, (ii) prohibit
or prevent the purchase of Receivables hereunder or (iii) otherwise restrain,
prevent or impose materially adverse conditions upon the Transaction.    
Notwithstanding the foregoing, unless otherwise specified by the Initial
Purchaser and the Programme Trustee in a written notice to the relevant Seller,
each sale or other transfer shall occur automatically at all times prior to the
occurrence of a Termination Event or the Termination Date, with the result that
the title to all Receivables shall vest in the applicable Purchaser
automatically on the related Purchase Date and without any further action of any
kind by such Seller or the applicable Purchaser, whether or not the conditions
precedent to such sale or other transfer were in fact satisfied on such date and
notwithstanding any delay in making payment of the Purchase Price for such
Receivables (but without impairing each Purchaser’s obligation to pay such
Purchase Price in accordance with the terms hereof).   4. ADDITIONAL PURCHASERS
  4.1 The Initial Purchaser may request that any of the Incorporated Cells and
any company within the Nordea Group becomes an Additional Purchaser. That
Incorporated Cell or company within the Nordea Group shall become an Additional
Purchaser without the prior consent of any Seller, provided that the Initial
Purchaser or the Accounts Administrator delivers to the Sellers a duly completed
and executed Accession Letter.

 
- 14 -
 

--------------------------------------------------------------------------------

 



4.2 The obligations and liabilities of each Purchaser hereunder shall be
several. For the avoidance of doubt, failure by one Purchaser to perform its
obligations under this Agreement shall not affect the obligations of any other
Purchaser and no Purchaser is responsible for the obligations and
representations of any other Purchaser.             5. PAYMENTS TO THE
PURCHASER, ETC.   5.1 All amounts to be paid to any Purchaser under this
Agreement shall be paid when due to the relevant account and at the times
specified below.   5.2 Any amounts payable to any Purchaser under this Agreement
shall be remitted to the accounts notified in writing to the relevant Seller by
the Accounts Administrator no later than the time indicated in such notice.  
5.3 All payments made by each Seller under this Agreement shall be made without
set-off, counterclaim or withholding. If a Seller is compelled by law or
otherwise to make any deduction, the Sellers shall pay any additional amount as
will result in the net amount received by the Purchaser being equal to the full
amount which would have been received had there been no deduction or
withholding.   6. REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS   6.1 Warranties
relating to the Sellers     As at each Purchase Date, the relevant Seller shall
make the representations and warranties to each relevant Purchaser and the
Programme Trustee in the terms set out in Part 1 of Schedule 3 in relation to
such Seller and with reference to the facts and circumstances subsisting on such
Purchase Date.   6.2 Warranties relating to Purchased Receivables     As at each
Purchase Date, the relevant Seller shall make the representations and warranties
severally to each relevant Purchaser and the Programme Trustee in the terms set
out in Part 2 of Schedule 3 with respect to the Receivables to be sold by it and
purchased by the relevant Purchaser on such Purchase Date with reference to the
facts and circumstances subsisting on such Purchase Date.   6.3 Obligation to
notify in case of incorrect representations, etc.     Each Seller shall
forthwith notify the relevant Purchaser if any of the representations and
warranties referred to in this Clause 6 were incorrect when made promptly upon
becoming aware thereof.   6.4 Covenants and undertakings     Each Seller
covenants and undertakes with and to each Purchaser and the Programme Trustee as
follows:     (a)      Indemnity against claims: no Purchaser nor the Programme
Trustee shall have any obligation or liability with respect to any Purchased
Receivables nor will any Purchaser or the Programme Trustee be required to
perform any of the obligations of such Seller (or any of its agents) under any
such contracts save, in each case, as specifically provided in this Agreement.
Such Seller will on demand indemnify and keep indemnified each Purchaser, the
Accounts Administrator and the Programme Trustee against any cost, claim, loss,
expense, liability or damages (including legal costs and out-of-pocket expenses)
(except to the extent that such cost, claim, loss, expense, liability or damage
shall have arisen as a consequence of any breach of this Agreement by, or as a
result of the willful misconduct or negligence of the relevant Purchaser and/or
as a result of any willful default or negligence of the Programme Trustee)
reasonably and properly incurred or suffered by that Purchaser, the Accounts
Administrator and/or the Programme Trustee as a consequence of any claim or
counterclaim or action of whatsoever nature made or taken by a Permitted Obligor
or any third party arising out of or in connection with any Purchased
Receivables or any services which are the subject of such Purchased Receivables,
other than a claim or counterclaim arising as a result of the insolvency of such
Permitted Obligor;

 
- 15 -
 

--------------------------------------------------------------------------------

 



          (b)      Indemnity against breach: such Seller will on demand
indemnify and keep indemnified each Purchaser, the Accounts Administrator and
the Programme Trustee against any cost, claim, loss, expense, liability or
damages (including legal costs and out-of-pocket expenses) reasonably and
properly incurred or suffered by such Purchaser or the Programme Trustee as a
consequence of any breach by such Seller of this Agreement or any other
Transaction Document (to which the Seller is a party) (except to the extent that
such cost, claim, loss, expense, liability or damages shall not have arisen as a
consequence of any breach of this Agreement by, or as a result of the willful
misconduct or negligence of the relevant Purchaser or as a result of any willful
default or negligence of the Programme Trustee);       (c)   Indemnity on
termination: such Seller shall on demand indemnify each Purchaser against all
Funding Costs incurred by that Purchaser as a result of such termination, which,
for the avoidance of doubt, include Funding Costs which are incurred on or after
the Termination Date;       (d)   No set-off: such Seller shall not take any
action which would cause any set-off, counterclaim, credit, discount, allowance,
right of retention or compensation, right to make any deduction, equity or any
other justification for the non-payment of any of the amounts payable under any
Purchased Receivable (whether by the relevant Permitted Obligor or otherwise)
without the prior written consent of the relevant Purchaser (acting through the
Accounts Administrator);       (e)   Authorizations, approvals, licenses,
consents etc.: such Seller shall obtain, comply with the terms of, and maintain
in full force and effect, all authorizations, approvals, licenses and consents
required in or by the laws and regulations of the State of Delaware, the federal
law of the United States and any other applicable law to enable it to perform
its obligations under this Agreement;       (f)   No other dealing: such Seller
will not dispose, sell, transfer or assign, create any interest in (including
Security Interest), or deal with any of the Purchased Receivables in any manner
whatsoever or purport to do so except as permitted by this Agreement;       (g)
  No other action: such Seller will not knowingly take any action which may
prejudice the validity or recoverability of any Purchased Receivable or which
may otherwise adversely affect the benefit which the Purchaser may derive from
such Purchased Receivable pursuant to this Agreement;

 
- 16 -
 

--------------------------------------------------------------------------------

 



          (h)      Tax payments: such Seller will pay or procure the payment (as
required by law) of all federal, state, local, and foreign sales, use, excise,
utility, gross receipts or other taxes imposed by any authority in relation to
the Purchased Receivables, the FI Agreements or this Agreement;       (i)  
Notice of default: such Seller shall promptly upon becoming aware of the same
inform the Accounts Administrator and the Programme Trustee of any Termination
Event or any other occurrence which might adversely affect its ability to
perform its obligations under this Agreement and from time to time, if so
requested by the Accounts Administrator, confirm to the Accounts Administrator
and the Programme Trustee in writing that, save as otherwise stated in such
confirmation, no such occurrence has occurred and is continuing;       (j)  
Delivery of reports: such Seller shall deliver to the Accounts Administrator and
the Programme Trustee, sufficient copies of each of the following documents, in
each case at the time of issue thereof:           (i)   every report, circular,
notice or like document issued by such Seller to its creditors generally; and  
        (ii)      (if the Accounts Administrator so requires) a certificate from
its CFO stating that such Seller as at the date of its latest consolidated
audited accounts was in compliance with the covenants and undertakings in this
Agreement (or if it was not in compliance indicating the extent of the breach).
      (k)   Provision of further information: subject to applicable legislation,
such Seller shall provide the Accounts Administrator and the Programme Trustee
with such financial and other information concerning such Seller and its affairs
as the Accounts Administrator or the Programme Trustee may from time to time
reasonably require and which is available to such Seller.       (l)   Notice of
misrepresentation: such Seller shall promptly upon becoming aware of the same
notify the Accounts Administrator and the Programme Trustee of any
misrepresentation by such Seller under or in connection with any Transaction
Document to which it is a party.        

6.5 Representations and Warranties relating to the Purchasers              
6.5.1      As at each Purchase Date and each Calculation Date, each Purchaser
shall make the representations and warranties to the relevant Seller in the
terms set out in Part 3 of Schedule 3 with reference to the facts and
circumstances subsisting on each such Purchase Date and Calculation Date.    
6.5.2   The relevant Seller shall have the option to terminate this Agreement in
respect of the relevant Purchaser upon any material breach of the
representations and warranties referred to in this Clause 6.5 by the relevant
Purchaser, provided such material breach has a material adverse effect on such
Seller.

 
- 17 -
 

--------------------------------------------------------------------------------

 



6.6 Commitment Fee               The Sellers shall pay to each Purchaser a
commitment fee computed at a per annum rate of one (1) per cent of the excess of
the Total Commitment over the Aggregate Euro Outstanding Amount in relation to
that Purchaser. Such commitment fee shall accrue from day to day and be
calculated daily on the basis of actual days elapsed over a 360 year and be
payable monthly in arrears, beginning on 31 October 2010, to such account as the
relevant Purchaser may designate in writing.   7. REMEDIES FOR UNTRUE
REPRESENTATION, ETC.   7.1 If at any time after the Settlement Date in respect
of any Purchased Receivable it shall become apparent that any of the
representations and warranties set out in Part 2 of Schedule 3 relating to or
otherwise affecting such Purchased Receivable was untrue or incorrect when made
by reference to the facts and circumstances subsisting at the date on which such
representations and warranties were given, the relevant Seller shall, within
five (5) Business Days of receipt of written notice thereof from the relevant
Purchaser (or the Accounts Administrator) or the Programme Trustee, remedy or
procure the remedy of the matter giving rise thereto if such matter is capable
of remedy and, if such matter is not capable of remedy or is not remedied within
the said period of five (5) Business Days, then following the expiry of such
five (5) Business Day period such Seller shall pay to the relevant Purchaser an
amount equal to the difference (if any) between (i) the amount due for payment
in respect of such Purchased Receivable on such due date and (ii) the amount of
Collections received in respect of such Purchased Receivable on or before such
due date, to the extent such difference was caused by, or has any connection
with, the breach of the relevant representation and warranty. If any Seller
shall otherwise become aware of such untrue or incorrect representation and
warranty other than by written notification from the relevant Purchaser (or the
Accounts Administrator) or the Programme Trustee, it shall immediately notify
the Accounts Administrator and the Programme Trustee of such untrue or incorrect
representation and warranty. In the event the Transaction is terminated prior to
the date on which an amount under this Clause 7 would have been payable by any
Seller, such Seller shall pay such amount following receipt of the said written
notice from the relevant Purchaser (or the Accounts Administrator) or the
Programme Trustee on or before the date the Transaction is terminated or
promptly thereafter.   7.2 Notwithstanding Clause 7.1, if at any time after the
Purchase Date but prior to collection of payments in full in relation to any
Purchased Receivables it shall become apparent that the representation and
warranty set out in paragraph (d) of Part 2 of Schedule 3 relating to or
otherwise affecting such Purchased Receivable was untrue or incorrect when made
by reference to the facts and circumstances subsisting at the date on which such
representations and warranties were given, then the relevant Seller shall
repurchase such Purchased Receivable for a price equal to the sum of (i) the
Purchase Price for such Purchased Receivable (taking into account any
Collections received in respect of such Purchased Receivable prior to the
repurchase), and (ii) the Funding Costs attributable to such Purchased
Receivable, and see to it that notice of such repurchase is given to the
relevant Permitted Obligor. Any Collections received by the relevant Purchaser
in respect of such repurchased Purchased Receivables after the relevant Seller
has paid the price for such repurchase shall be paid to such Seller promptly
upon receipt.

 
- 18 -
 

--------------------------------------------------------------------------------

 



8. FURTHER ASSURANCE; SECURITY INTEREST             8.1 Each Seller hereby
undertakes not to take any steps or cause any steps to be taken in respect of
the Purchased Receivables or the services supplied thereunder that could or will
result in:     (a)      any termination, waiver, amendment or variation in
relation to any Purchased Receivables;     (b)   any assignment or sale of any
Purchased Receivables; or     (c)   any disposal of its right, title, interest,
benefit or power in any Purchased Receivables.   8.2 In addition to any records
or information available through the PrimeRevenue System, each Seller undertakes
at the request of the relevant Purchaser or the Programme Trustee through the
Accounts Administrator to produce and deliver Records concerning the Purchased
Receivables as the Purchaser, the Programme Trustee or the Accounts
Administrator may reasonably request for enforcement or accounting purposes.  
8.3 In the event that such Records as referred to in Clause 8.2 are not produced
reasonably promptly, each Seller shall permit any persons nominated by the
Purchasers, the Accounts Administrator or the Programme Trustee at any time
during normal business hours upon five (5) Business Days written notice to enter
any premises owned or occupied by it or its agents where the Records and other
information concerning Purchased Receivables are kept to have access (subject to
appropriate supervision provided by such Seller and provided that such Seller
shall not unreasonably delay the provision of such supervision) to, examine and
make copies of all Records relating to the Purchased Receivables and the
performance by such Seller of its obligations hereunder. Such access shall
include the right to have access to and use (subject to appropriate supervision
provided by such Seller and provided that such Seller shall not unreasonably
delay the provision of such supervision) all computer passwords necessary to
gain access to the relevant computer records.   8.4 The parties hereto
acknowledge that each Purchaser has pledged all its title to and interest in the
Purchased Receivables to the Programme Trustee, on behalf of the Purchaser
Beneficiaries (as defined in the Master Definitions Schedule) as security for
the due and punctual performance by the relevant Purchaser of the Purchaser
Secured Obligations (as defined in the Master Definitions Schedule). All the
parties hereby undertake to use, upon notice from the Programme Trustee, all
reasonable efforts and take all actions as the Programme Trustee may reasonably
require in order for such pledge to be perfected.   8.5 It is the intention of
the parties hereto that each sale or other transfer of Purchased Receivables
made hereunder shall constitute a sale of “accounts” or “payment intangibles”
(as each such term is used in Article 9 of the UCC), which sale is absolute and
irrevocable and provides the Initial Purchaser with the full benefits of
ownership of the Purchased Receivables. In view of the intention of the parties
hereto that each sale or other transfer of Purchased Receivables made hereunder
shall constitute a sale of such Purchased Receivables rather than loans secured
thereby, each Seller hereby agrees to note in its financial statements that the
Purchased Receivables have been sold to the Initial Purchaser.   8.6 Against the
possibility that, contrary to the mutual intent of the parties, as expressed in
Clause 8.5, the purchase of any of the Purchased Receivables is not
characterized as a sale by any court or such sale shall for any reason be
ineffective, each Seller hereby grants to the Purchaser and its assigns a
Security Interest in and right of setoff with respect to, all of the following
property, now existing or hereafter arising (collectively, the “Collateral”):
the Purchased Receivables, all Collections with respect thereto, and (to the
extent not included in the foregoing) all proceeds of the foregoing. All of the
foregoing Collateral shall secure payment and performance of all of the Sellers’
obligations at any time owing to the Purchaser, fixed or contingent, arising
hereunder, in connection herewith or by operation of law or otherwise, including
the punctual payment when due of all amounts payable by it hereunder. The grant
of this security interest is a supplemental protection to the Purchaser and is
not meant to negate or affect in any way the intended sale of the Purchased
Receivables by the Sellers to the Purchaser.

 
- 19 -
 

--------------------------------------------------------------------------------

 



9. NOTICES               Any notices to be given pursuant to this Agreement to
any of the parties hereto shall be sufficiently served or given if delivered by
hand or sent by prepaid first-class post or by facsimile transmission and shall
be deemed to be given (in case of notice delivered by hand or post) when
delivered or (in the case of any notice by facsimile transmission) upon receipt
in legible form and shall be delivered or sent:




  The Purchasers: Viking Asset Purchaser No 7 IC                       Ogier
House     The Esplanade     St Helier     Jersey JE4 9WG     Channel Islands    
    with a copy to the     Accounts Administrator: Structured Finance Servicer
A/S     Christiansbro, 3 Strandgade,     DK-1401 Copenhagen K,     Denmark    
Attention: Structured Finance     Servicer A/S           Facsimile No: +45 3333
2697         The Sellers (as applicable): Meritor Heavy Vehicle Braking Systems
(USA), Inc.     2135 West Maple Road     Troy, Michigan 48084-7186    
Telephone: (248) 435-1000     Facsimile No: 248-435-0663           Meritor Heavy
Vehicle Systems, LLC     2135 West Maple Road     Troy, Michigan 48084-7186    
Telephone: (248) 435-1000     Facsimile No: 248-435-0663           ArvinMeritor
Mascot, LLC     2135 West Maple Road     Troy, Michigan 48084-7186    
Telephone: (248) 435-1000
    Facsimile No: 248-435-0663




         
or to such other address or facsimile number or for the attention of such other
person as may from time to time be notified by any party to each of the other
parties by written notice in accordance with the provisions of this Clause 9.



- 20 -
 

--------------------------------------------------------------------------------

 



10. ASSIGNMENT AND SUPPLEMENTS               This Agreement may be assigned by
each Purchaser to the Programme Trustee. This Agreement may not be assigned by
any Seller without the prior written consent of the Purchaser.   11. AMENDMENTS
AND MODIFICATIONS     No amendment, modification, variation or waiver of this
Agreement shall be effective unless it is in writing and signed by (or by some
person duly authorized by) each of the parties hereto. No amendment of this
Agreement shall be made unless the relevant Purchaser has received written
confirmation from the Rating Agencies that the ratings then assigned to the
Notes are not adversely affected thereby.   12. RIGHTS CUMULATIVE, WAIVERS    
The respective rights of each party under or pursuant to this Agreement are
cumulative, and are in addition to their respective rights under the general
law. The respective rights of each party under or pursuant to this Agreement
shall not be capable of being waived or varied otherwise than by an express
waiver or variation in writing; and, in particular, any failure to exercise or
any delay in exercising any of such rights shall not operate as a waiver or
variation of that or any other such right.   13. APPORTIONMENT     The parties
agree that if a Permitted Obligor, owing a payment obligation which is due in
respect of one or more Purchased Receivables, submits an incomplete or
inaccurate information regarding the Receivable to the PrimeRevenue System or
otherwise makes a general payment to a Purchaser (or any Seller) and makes no
apportionment between them as to which Purchased Receivables such payment
relates, then such payment shall be treated as though the Permitted Obligor had
appropriated the same as payment of Purchased Receivables in relation to the
relevant Purchaser in order of maturity (starting with the Purchased Receivables
in relation to the relevant Purchaser having the earliest maturity date).   14.
PARTIAL INVALIDITY     If any provision of this Agreement is or becomes invalid,
illegal or unenforceable in any respect in any jurisdiction, such invalidity,
illegality or unenforceability in such jurisdiction shall not render invalid,
illegal or unenforceable such provisions in any other jurisdiction or affect the
remaining provisions of this Agreement. Such invalid, illegal or unenforceable
provision shall be replaced by the parties with a provision which comes as close
as reasonably possible to the commercial intentions of the invalid, illegal or
unenforceable provision.

 
- 21 -
 

--------------------------------------------------------------------------------

 


15. CONFIDENTIALITY               None of the parties shall disclose to any
person, firm or company whatsoever, or make use of (other than in accordance
with the Transaction Documents) any information relating to the business,
finances or other matters of a confidential nature of any other party to this
Agreement of which it may in the course of its duties under this Agreement or
otherwise have become possessed (including, without limitation and without
prejudice to the generality of the foregoing any information concerning the
identity or creditworthiness of any Permitted Obligor (all and any of the
foregoing being “Confidential Information”)) and all the parties shall use all
reasonable endeavors to prevent any such disclosure or use provided however that
the provisions of this Clause 15 shall not apply:     (a) Permitted parties: to
the disclosure of any information to any person who is a party to any of the
Transaction Documents (to the extent such Transaction Documents relates to the
Transaction as contemplated by this Agreement);                 (b) Known
information: to the disclosure of any information already known to the recipient
otherwise than as a result of entering into any of the Transaction Documents (to
the extent such Transaction Documents relates to the Transaction as contemplated
by this Agreement);     (c) Public knowledge: to the disclosure of any
information which is or becomes public knowledge otherwise than as a result of
the conduct of the recipient;     (d) Legal requirement: to the extent that the
recipient is required to disclose the same pursuant to any law or order of any
court of competent jurisdiction or pursuant to any direction or requirement
(whether or not having the force of law) of any central bank or any governmental
or other regulatory or taxation authority in any part of the world (including,
without limitation, any official bank examiners or regulators);     (e) Rights
and duties: to the extent that the recipient needs to disclose the same for the
exercise, protection or enforcement of any of its rights under any of the
Transaction Documents or, for the purpose of discharging, in such manner as it
reasonably thinks fit, its duties or obligations under or in connection with the
Transaction Documents in each case to such persons as require to be informed of
such information for such purposes (including for these purposes, without
limitation, disclosure to any rating agency);     (f) Professional advisers: to
the disclosure of any information to professional advisers or auditors of the
relevant party in relation to, and for the purpose of, advising such party or
complying with their duties as auditors;     (g) Financial institutions: to the
disclosure in general terms of any information to financial institutions
servicing the relevant party in relation to finances, insurance, pension schemes
and other financial services;     (h) Written consent: to the disclosure of any
information with the written consent of all of the parties hereto;     (i)
Rating Agencies: to the disclosure of any information which either of the Rating
Agencies may require to be disclosed to it;

 
- 22 -
 

--------------------------------------------------------------------------------

 


  (j) The Issuer, Viking Global Finance ICC and Viking Asset Securitisation
Holdings Limited: to the disclosure of information to the Issuer, Viking Global
Finance ICC and Viking Asset Securitisation Holding Limited (or to anyone acting
on behalf of such a person) or to any person providing finance to the Issuer,
Viking Global Finance ICC and Viking Asset Securitisation Holding Limited (or to
anyone acting on behalf of such a person);                 (k) Group companies:
to the disclosure of information to companies belonging to the same group of
companies as the Sellers; and     (l) Permitted Obligors: to the disclosure of
information to Permitted Obligors necessary for the performance of the Sellers’
obligations hereunder, or reasonably incidental thereto.   16. NO OBLIGATIONS OR
LIABILITIES             16.1 Each Purchaser acknowledges and agrees that (i) the
Programme Trustee is a party to this Agreement for the purpose only of taking
the benefit of this Agreement and for the better enforcement of its rights under
the Master Security Trust Deed (as supplemented by the relevant Purchaser
Supplemental Agreement (as defined in the Master Definitions Schedule)) and (ii)
the Programme Trustee shall assume no obligations or liabilities to any Seller
or the relevant Purchaser or to any other person by virtue of the provisions of
this Agreement except as otherwise determined by the Transaction Documents to
which the Programme Trustee is a party.   16.2 Each Seller acknowledges and
agrees that (i) the Programme Trustee is a party to this Agreement for the
purpose only of taking the benefit of this Agreement in the manner and as set
out in Clause 16.1 and (ii) the Programme Trustee shall assume no obligations or
liabilities to any Seller or to any other person by virtue of this Agreement.  
17. CHANGE OF PROGRAMME TRUSTEE     If there is any change in the identity of
the Programme Trustee or appointment of an additional trustee in accordance with
the provisions of the Master Security Trust Deed (as supplemented by the
relevant Purchaser Supplemental Agreement (as defined in the Master Definitions
Schedule)), each Seller and the Accounts Administrator shall execute such
documents and take such action as the new trustee, the retiring Programme
Trustee or, as the case may be, the existing Programme Trustee may properly
require for the purpose of vesting in the new trustee the rights of the outgoing
Programme Trustee under this Agreement.   18. NO LIABILITY AND NO PETITION  
18.1 No recourse under any obligation, covenant, or agreement of any party
contained in this Agreement shall be had against any shareholder, officer or
director of the relevant party as such, by the enforcement of any assessment or
by any proceeding, by virtue of any statute or otherwise, it being expressly
agreed and understood that this Agreement is a corporate or limited liability
company obligation, as applicable, of the relevant party and no personal
liability shall attach to or be incurred by the shareholders, officers, agents
or directors of the relevant party as such, or any of them, under or by reason
of any of the obligations, covenants or agreements of such relevant party
contained in this Agreement, or implied therefrom, and that any and all personal
liability for breaches by such party of any of such obligations, covenants or
agreements, either at law or by statute or constitution, of every shareholder,
officer, agent or director is hereby expressly waived by the other parties as a
condition of and consideration for the execution of this Agreement.

 
- 23 -
 

--------------------------------------------------------------------------------

 


18.2 Without prejudice to the rights of the Programme Trustee to enforce the
security created pursuant to the Issuer Security Trust Deed, the Master Security
Trust Deed (as supplemented by the relevant Purchaser Supplemental Agreement (as
defined in the Master Definitions Schedule)), the relevant Receivables Pledge
Agreement and the relevant Accounts Pledge Agreement, each of the Programme
Trustee and each Seller hereby agrees that it shall not, until the expiry of one
(1) year and one (1) day after the payment of all sums outstanding and owing
under the latest maturing note issued under the CP Programme take any corporate
or limited liability company action, as applicable, or other steps or legal
proceedings for the winding-up, dissolution or re-organisation or for the
appointment of a receiver, administrator, administrative receiver, trustee,
liquidator, sequestrator or similar officer of each Seller or any Purchaser or
of any or all of such Seller’s or any Purchaser’s revenues and assets.   19.
LIMITED RECOURSE     In the event that the security created by the Master
Security Trust Deed (as supplemented by the relevant Purchaser Supplemental
Agreement (as defined in the Master Definitions Schedule)), the relevant
Receivables Pledge Agreement and the relevant Accounts Pledge Agreement is
enforced and the proceeds of such enforcement are insufficient, after payment of
all other claims ranking in priority to the claims hereunder or thereunder, to
repay in full all principal or pay in full all interest and other amounts
whatsoever hereunder or thereunder, then until such amounts have been paid in
full no Seller shall have any further claim against the relevant Purchaser (or
the Programme Trustee) in respect of any such unpaid amounts and any resultant
claim shall have expired.   20. GOVERNING LAW; JURISDICTION; WAIVER OF JURY
TRIAL   20.1 This Agreement is governed by and shall be construed in accordance
with the law of the State of New York, including Sections 5-1401 and 5-1402 of
the New York General Obligations Law.   20.2 Each of the parties hereto consents
to the nonexclusive jurisdiction of (i) the courts of the State of Michigan and
the courts of the United States of America sitting in Michigan (and any
applicable courts having jurisdiction thereover) and (ii) the courts of the
State of New York sitting in the Borough of Manhattan and the courts of the
United States of America for the Southern District of New York (and any
applicable courts having jurisdiction thereover) with respect to any controversy
arising out of or relating to this Agreement or to any transaction in connection
herewith, and irrevocably submits to the jurisdiction of such courts and agrees
that any right, judgment or other notice of legal process shall be sufficiently
served on such party if sent to it at its respective address specified in Clause
9.   20.3 EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY PARTY PURSUANT TO THIS
AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.            
21. TERMINATION     This Agreement shall remain in full force and effect until
the Termination Date, provided, however, that the rights and remedies of a party
with respect to any breach of any warranty made by another party in or pursuant
to this Agreement, the provisions of Clause 15, Clause 18 and Clause 19 and the
indemnification and payment provisions of this Agreement shall be continuing and
shall survive any termination of this Agreement.

 
- 24 -
 

--------------------------------------------------------------------------------

 


22. INTEGRATION               This Agreement and each other Transaction Document
contain the final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof superseding all prior oral or written understandings.   23. BINDING
EFFECT     This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy).   24. COUNTERPARTS     This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement.

____________________
 
[Signature page follows]
 
- 25 -
 

--------------------------------------------------------------------------------

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.
 
For and on behalf of
MERITOR HEAVY VEHICLE BRAKING SYSTEMS (USA), INC.
 

By:            /s/ Jeffrey Craig   Name:  Jeffrey Craig Title:    Senior Vice
President


For and on behalf of
MERITOR HEAVY VEHICLE SYSTEMS, LLC
 

By:            /s/ Jeffrey Craig   Name:  Jeffrey Craig Title:    Senior Vice
President


For and on behalf of
ARVINMERITOR MASCOT, LLC
 

By:            /s/ Jeffrey Craig   Name:  Jeffrey Craig Title:    Senior Vice
President


For and on behalf of
VIKING ASSET PURCHASER No 7 IC
 

By:          /s/ Anne-Marie Burns              Anne-Marie Burns By:       
Alternate Director  


For and on behalf of
CITICORP TRUSTEE COMPANY LIMITED
 

By:          /s/ David Mares              David Mares By:        Director  


- 26 -
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
ELIGIBILITY CRITERIA
 
Each Seller represents and warrants that each Receivable that is the subject of
an Offer by such Seller and Acceptance satisfies the following Eligibility
Criteria on the relevant Purchase Date:
 

1. The terms of the Receivable provide for payment in full by the Permitted
Obligor not later than 120 days after the date of creation of such Receivable or
as otherwise approved by the Accounts Administrator and the Rating Agencies.
            2. The Receivable is neither a Defaulted Receivable nor a Delinquent
Receivable.   3. The Receivable is denominated and payable in a Permitted
Currency and is fully identified as such in the PrimeRevenue System and in the
records of such Seller.   4. An invoice relating to the Receivable has been
issued and has been approved by the relevant Permitted Obligor.   5. The
Receivable is segregated and identifiable and can be validly transferred without
the consent of the Permitted Obligor by such Seller to the Purchaser.   6. The
Receivable is not subject to set-off, counterclaim (other than Credit Memo
Amounts as such term is defined in the respective CMSA) or withholding taxes
other than as generally provided for under Swedish law or United States law (as
applicable) and is a legally enforceable obligation of the Permitted Obligor.  
7. The Receivable is owed by a Permitted Obligor who as at the Purchase Date to
the knowledge of such Seller is not bankrupt or in liquidation, has not filed
for a suspension of payments or petitioned for the opening of procedures for a
compulsory composition of debts or is subject to similar or analogous
proceedings or as otherwise approved by the Accounts Administrator and the
Rating Agencies.   8. The Receivable is a non-interest bearing (other than
default or penalty interest) trade receivable arising in the ordinary course of
such Seller’s business, the Outstanding Amount of which remains as debt.   9.
The delivery of the goods and/or services giving rise to the Receivable has been
made and invoiced, has not been cancelled or rejected by the Permitted Obligor
and the invoice provides for full payment by the Permitted Obligor.   10. The
Receivable has been created in accordance with all applicable laws and all
consents, approvals and authorizations required of or to be maintained by such
Seller have been obtained and are in full force and effect and are not subject
to any restriction that would be material to the origination, enforceability or
assignability of such Receivable.   11. The Receivable has not been, in whole or
in part, pledged, mortgaged, charged, assigned, discounted, subrogated or
attached or transferred in any way (except to the extent released, revoked or
rescinded as of the relevant Purchase Date) and is otherwise free and clear of
any Adverse Claims exercisable against such Seller by any party.

 
- 27 -
 

--------------------------------------------------------------------------------

 


12. The Receivable constitutes the legal, valid, binding and enforceable
obligation of the Permitted Obligor to pay on the due date the Outstanding
Amount of the Receivable as at the Purchase Date and is not subject to any
defense, dispute, lien, right of rescission, set-off or counterclaim (other than
Credit Memo Amounts as such term is defined in the respective CMSA) or
enforcement order.             13. The Receivable has been owned exclusively by
such Seller since its origination and until the relevant Purchase Date.   14.
Collections in respect of the Receivable can be identified as being attributable
to the Receivable as soon as practically possible following their receipt and in
any event not later than three (3) Business Days following their receipt.

 
- 28 -
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
CONCLUSION OF PURCHASE – OFFER AND
ACCEPTANCE, PURCHASE PRICE AND PERFECTION
 
Part 1
 
Conclusion of Purchase – offer and acceptance
 

1. Each Seller may from time to time make an Offer to the Purchasers and any one
or more Purchasers will, subject to the satisfaction of the conditions precedent
set forth in Sections 3.1 and 3.2 and this Part 1, accept such Offer by an
Acceptance.             2. Any Acceptance by a Purchaser shall always be subject
to all of the following conditions being satisfied:     (a) any Acceptance must
be made before the Termination Date and no Acceptance which is communicated or
generated on or after the Termination Date shall be valid;                 (b)
no Seller Potential Suspension Event or Seller Suspension Event having occurred
and being continuing;     (c) (i) any new Notes (if such Notes are denominated
in a currency other than the Permitted Currency, the Face Amount of such Notes
converted at the relevant exchange rate under the hedge arrangement) to be
issued in relation to that Purchaser shall not exceed the then Available
Facility in relation to that Purchaser, (ii) immediately after such purchase the
Face Amount of all outstanding Notes in relation to that Purchaser (if such
Notes are denominated in a currency other than the Permitted Currency, the Face
Amount of such Notes converted at the relevant exchange rate under the hedge
arrangement) shall not exceed the relevant Purchaser’s part of the Total
Commitment, and (iii) the relevant Purchaser shall have available to it either
the Liquidity Facility or the Overdraft Facility in an amount equal to its part
of the Total Commitment, in each case as determined by the Accounts
Administrator;     (d) immediately following such purchase, the Outstanding
Amount of Non-Defaulted Receivables shall be equal to or greater than the amount
of proceeds from outstanding Notes in relation to that Purchaser (if such Notes
are denominated in a currency other than the Permitted Currency, the Face Amount
of such Notes converted at the relevant exchange rate under the hedge
arrangement);     (e) immediately following such purchase, such Purchaser’s part
of the Total Commitment shall be equal to or greater than the sum of (i) the
Face Amount of outstanding Notes in relation to that Purchaser (if such Notes
are denominated in a currency other than a Permitted Currency, the Face Amount
of such Notes converted at the relevant exchange rate under the hedge
arrangement), (ii) the outstanding drawings under the relevant Liquidity
Facility in relation to the Transaction, (iii) the outstanding drawings under
the relevant Overdraft Facility in relation to the Transaction and (iv) interest
accrued or to accrue in respect of outstanding drawings under the relevant
Liquidity Facility and the relevant Overdraft Facility; and     (f) the relevant
Receivable shall meet all of the Eligibility Criteria.

 
- 29 -
 

--------------------------------------------------------------------------------

 

Part 2
 
Purchase Price
 

1.       The Purchase Price, which shall be paid in cash (debited from the
relevant Purchaser’s account) by or on behalf of the relevant Purchaser to the
relevant Seller on the relevant Settlement Date. Payment shall be made (subject
to deductions, including for the settlement of fees, as agreed by the relevant
Seller in any Transaction Document) to the bank account number set out below or
as otherwise agreed from time to time between the Accounts Administrator, on
behalf of the Purchasers, and the Seller and notified to PrimeRevenue.  

                    Bank:      JP Morgan Chase, N.A.               Chicago, IL  
            Account No: [Redacted]               Swift Address: [Redacted]


2.         The Receivables Purchase Price shall be calculated by the
PrimeRevenue System on behalf of the Accounts Administrator on the Calculation
Date and PrimeRevenue shall inform the relevant Seller and the relevant
Purchaser of the Receivables Purchase Price through the PrimeRevenue System on
such Calculation Date.

 
- 30 -
 

--------------------------------------------------------------------------------

 

Part 3
 
Perfection
 

1.      Prior to the transfer and acquisition of any Receivables, the Initial
Purchaser and each Seller shall send a notice letter to (each of) the Permitted
Obligor(s) that is/are the debtor(s) of the relevant Receivables, with the
following content:

 
NOTICE
 
Date: October 29, 2010
 

   
To: [SPECIFY NAME OF PERMITTED OBLIGOR]
         
Re: NOTICE OF SALES AND TRANSFERS OF RECEIVABLES AND RIGHTS UNDER A CUSTOMER
MANAGED SERVICES AGREEMENT
              A. Pursuant to a Receivables Purchase Agreement (the “RPA”)
between Meritor Heavy Vehicle Braking Systems (USA), Inc., Meritor Heavy Vehicle
Systems, LLC and ArvinMeritor Mascot, LLC (each, a “Seller”, and collectively,
the “Sellers”) and Viking Asset Purchaser No 7 IC, an incorporated cell of
Viking Global Finance ICC, an incorporated cell company incorporated under the
laws of Jersey, as initial purchaser (the “Initial Purchaser”), dated as of
October 29, 2010, each Seller has agreed to sell and the Initial Purchaser has
agreed to purchase receivables (the “Receivables”) owed by [specify name of
Permitted Obligor] (“Obligor”) to such Seller (in its capacity as supplier to
Obligor). Pursuant to the RPA the Initial Purchaser may request that additional
incorporated cells of Viking Global Finance ICC and any company within the
Nordea Group accedes to the RPA by the execution of an accession letter. The
Initial Purchaser and all such incorporated cells and members of the Nordea
Group that have executed an accession letter are herein jointly referred to as
the “Purchasers” and each a “Purchaser”.                    B. Offer and
acceptance of sales and purchases of Receivable(s) will be made from time to
time through a system (the “System”) provided by PrimeRevenue, Inc
(“PrimeRevenue”). Obligor has on [August 22, 2006 [as to Volvo Group North
America]] August 16, 2006 [as to Mack Trucks] entered into a Customer Managed
Services Agreement (the “CMSA”) with PrimeRevenue regarding the use of the
System. Through the CMSA (Section 18(f)) the Obligor has made certain
undertakings, covenants, representations and warranties to the Sellers (the
“Seller CMSA Rights”) as regards inter alia the Receivables and the use of the
System.           C. In connection with a sale of Receivable(s) under the RPA
through the System, the System will generate a notice of transfer (the “Transfer
Notice”) that will be sent to the Obligor. A specimen of such Transfer Notice is
attached hereto as Appendix 1.           D. In accordance with and without
limiting, expanding or otherwise amending the terms and conditions of the CMSA,
this is to notify the Obligor that each Transfer Notice shall have the following
meanings:             (i)        the Receivable(s) defined therein (as clarified
in Appendix 1) (the “Purchased Receivables”) has/have been sold and transferred
to the Purchaser identified in the Transfer Notice (see Appendix 1);

 
- 31 -
 

--------------------------------------------------------------------------------

 


  (ii) consequently, all payments attributable to the Purchased Receivables
shall be made to such Purchaser in its capacity as owner of such receivables (as
set forth in the CMSA and in particular Section 2(b) thereof);                
             (iii) all payments to the Purchasers referred to in this notice
shall (until otherwise instructed) be made in Dollars to the bank account
numbers set out below with Nordea Bank Finland PLC - New York Branch:    

                               Bank:   Nordea Bank Finland PLC New York Branch  
Address:   437 Madison Avenue, New York, NY 10022, USA.   Account No.:   
[Redacted]   Swift:   [Redacted]   ABA#:   [Redacted]


                (iv)     all Seller CMSA Rights attributable to the Purchased
Receivables are pursuant to the RPA included in and an integral part of the
Purchased Receivables and thus also sold and transferred to the relevant
Purchaser (the “Transferred Seller CMSA Rights”).

 

        Place/date: __________________; ______________, 2010       MERITOR HEAVY
VEHICLE BRAKING
SYSTEMS, (USA), INC.  
VIKING ASSET PURCHASER No 7 IC
              By:            By:       Name:       Title:    

 

       
MERITOR HEAVY VEHICLE SYSTEMS, LLC.
                  By:                        Name:       Title:    


- 32 -
 

--------------------------------------------------------------------------------

 

        ARVINMERITOR MASCOT, LLC


         By:         Name:   Title:

 
        We hereby confirm;
 

  (i) receipt of the above notice;                       (ii) that we will act
in accordance therewith;       (iii) our agreement as regards the meaning of the
Transfer Notice; and       (iv) our obligations vis-à-vis the relevant Purchaser
as regards each of the Transferred Seller CMSA Rights.

 
______________________________
 
        Place/date:_________________; ________________, 2010
 
        [SPECIFY NAME OF PERMITTED OBLIGOR]
 

         By:         Name:   Title:


  and the Sellers shall procure that each such Permitted Obligor acknowledge and
countersign the notice letter as anticipated therein.   2. The relevant Seller
shall procure that simultaneously (or as soon thereafter as is technically
possible) with the issuance of an Acceptance, a Transfer Notice (as defined in
the above notice) shall be issued by the PrimeRevenue System to the relevant
Permitted Obligor.            3. For the perfection of the transfer of all
Receivables, each Seller shall procure that (i) the Purchaser shall have an
effective, perfected, valid, legally binding and enforceable first-priority
ownership interest in, to and under all of the Receivables, (ii) all
registrations, recordings and filings shall have been made in all places wherein
such registrations, recordings and filings are necessary to create and perfect
the ownership interests of the Purchaser in, to and under the Purchased
Receivables, (iii) the Purchaser shall have received financing statements under
the Uniform Commercial Code in appropriate form for filing in such jurisdictions
as the Purchaser may request, it being understood and agreed by such Seller and
the Purchaser that the Purchaser is authorized to file such financing statements
on behalf of such Seller in the appropriate jurisdictions, and (iv) the
Purchaser shall have received copies of such Uniform Commercial Code search
reports and such tax lien, judgment, litigation and other search reports in such
jurisdictions as the Purchaser may request.     4. Each Seller shall procure
that at such time(s) as the Accounts Administrator determines all other actions
the Accounts Administrator in its reasonable opinion deems necessary or
desirable in order for the transfer and acquisition of the Receivables to be
perfected in all respects is/are taken.

 
- 33 -
 

--------------------------------------------------------------------------------

 

APPENDIX 1 TO
SCHEDULE 2
 
[exhibit10c2x14x1.jpg]
 

- 34 -
 

--------------------------------------------------------------------------------

 

SCHEDULE 3
 
REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS
 
Part 1
 
Representations and Warranties relating to the Sellers
 
The following representations and warranties are given by each Seller:
 

(a) Status: Such Seller is a corporation duly formed, validly existing and in
good standing under the laws of the jurisdiction of its organization.          
  (b) Powers and authorizations: Such Seller has the requisite power and
authority under its articles of incorporation, by-laws and otherwise, and all
necessary corporate authority has been obtained and action taken, for it to sign
and deliver, and perform the transactions contemplated in this Agreement.   (c)
Legal validity: The obligations of such Seller under this Agreement constitute,
or when executed by it will (subject to any reservations of law expressed in the
U.S. Legal Opinion) constitute, the legal, valid and binding obligations of such
Seller and are enforceable against it.   (d) Non-violation: The execution,
signing and delivery of this Agreement and the performance of any of the
transactions contemplated herein do not and will not contravene or breach or
constitute a default under or conflict or be inconsistent with or cause to be
exceeded any limitation on it or the powers of its officers imposed by or
contained in:     (i) any law, statute or regulation to which it or any of its
assets or revenues is subject or any order, judgment, injunction, decree,
resolution, or award of any court or any administrative authority or
organization which applies to it or any of its assets or revenues; or  
              (ii) any agreement or any other document or obligation to which it
is a party or by which any of its assets or revenues is bound or affected if
this may have a material adverse effect on the rights of any Purchaser, the
Accounts Administrator or the Programme Trustee; or     (iii) any document which
contains or establishes or regulates its activities, including its articles of
incorporation and by-laws.   (e) Adverse Claim. The execution and delivery of
this Agreement and the performance of any of the transactions contemplated
herein do not and will not result in the creation or imposition of any Adverse
Claim (except as created pursuant to the Transaction Documents ) upon any
property or assets, whether now owned or hereafter acquired, of such Seller.  
(f) Consents: Such Seller has duly obtained, made or taken each authorization,
approval, consent, registration, recording, filing, deliveries or notarization
which it is required to obtain (or make) in connection with the entry into, or
performance of the transactions contemplated in, the Transaction Documents to
which it is a party, except for the filing of UCC financing statements as
contemplated by the Transaction Documents.

 
- 35 -
 

--------------------------------------------------------------------------------

 


(g) Litigation: No litigation, arbitration or administrative proceeding or claim
of or before any court, tribunal or governmental body which, if adversely
determined, would materially and adversely affect the ability of such Seller to
observe or perform its obligations under the Transaction Documents to which it
is a party, is presently in progress or pending.             (h) Accounts: The
latest audited financial statements of such Seller then available have been
prepared on a basis consistently applied in accordance with accounting
principles generally accepted in the United States and give a true and fair view
of the results of its operations for that year and the state of its affairs at
that date.   (i) Solvency: Such Seller is able to pay its debts as they fall due
and it will not be unable to pay its debts as they fall due in consequence of
any obligation or transaction contemplated in this Agreement.   (j) Material
adverse change to such Seller: There has been no change in the financial
condition or operations of such Seller since December 31, 2009, so as to have a
material and adverse effect on the ability of such Seller to perform its
obligations under the Transaction Documents to which it is a party.   (k) No
misleading information: Any factual information in writing provided by such
Seller in connection with the entry into any of the transactions envisaged by
the Transaction Documents was true and accurate in all material respects as at
the date it was provided or as at the date (if any) at which it was stated.  
(l) Insolvency and other procedures: No action has been taken or is pending, no
other steps have been taken and no legal proceedings have been commenced (in
each case by such Seller or, so far as such Seller is aware, by any other
person) for (i) the insolvency, bankruptcy, liquidation, administration or
reorganization of such Seller, or (ii) such Seller to enter into any composition
or arrangement with its creditors generally, or (iii) the appointment of a
receiver, supervisor, trustee or similar officer in respect of such Seller or
substantially all of its property, undertaking or assets.   (m) Payment to
Seller. With respect to each Receivable sold to the Purchaser hereunder, the
Purchase Price received by such Seller constitutes reasonably equivalent value
in consideration therefore. No transfer hereunder by such Seller of any
Receivable is or may be voidable under any section of the Bankruptcy Reform Act
of 1978 (11 U.S.C. secs. 101 et seq.), as amended.   (n) Pari passu ranking:
Each of the payment obligations of such Seller under this Agreement will rank at
least pari passu with its unsecured payment obligations to all its other
unsecured creditors save those whose claims are preferred solely by any
bankruptcy, insolvency or similar laws of general application.   (o) No default:
No event has occurred which constitutes, or which with the giving of notice
and/or the lapse of time and/or a relevant determination would constitute, a
contravention of, or default under, any such law, statute, decree, rule,
regulation, order, judgment, injunction, resolution, determination or award or
any agreement, document or instrument by which such Seller or any of its assets
is bound, being a contravention or default which would have a material adverse
effect on the business, assets or condition (financial or other) of any
Purchaser or materially and adversely affect its ability to observe or perform
its obligations under this Agreement

 
- 36 -
 

--------------------------------------------------------------------------------

 


(p) Use of Proceeds. No portion of any Purchase Price payment hereunder will be
used (i) for a purpose that violates, or would be inconsistent with, any law,
rule or regulation applicable to such Seller or (ii) to acquire any security in
any transaction which is subject to Section 12, 13 or 14 of the Securities
Exchange Act of 1934, as amended.             (q) Not a Holding Company or an
Investment Company. Such Seller is not a “holding company” or a “subsidiary
holding company” of a “holding company” within the meaning of the Public Utility
Holding Company Act of 1935, as amended, or any successor statute. Such Seller
is not an “investment company” within the meaning of the Investment Company Act
of 1940, as amended, or any successor statute.   (r) OFAC. Such Seller is not,
and to its knowledge, none of its Affiliates are, listed on the “Specially
Designated Nationals and Blocked Persons” list maintained by the Office of
Foreign Assets Control of the United States Department of the Treasury (“OFAC”),
and it is not, and, to its knowledge, none of its Affiliates are, domiciled in a
jurisdiction or a targeted country with respect to which OFAC maintains
sanctions programs restricting the purchase, sale or financing of goods, nor are
any of the goods and services sold by such Seller to the Permitted Obligors in
connection with any Receivables subject to this Agreement from jurisdictions or
targeted countries with respect to which OFAC maintains sanctions programs
restricting the purchase, sale or financing of goods.

 
- 37 -
 

--------------------------------------------------------------------------------

 

Part 2
 
Representations and Warranties relating to the Purchased Receivables
 
The following representations and warranties are given by each Seller:
 

(a) Particulars correct: The particulars of the Purchased Receivables set out in
the Offers of such Seller and in the PrimeRevenue System (to the extent
submitted by such Seller) are true and accurate in all material respects, as of
the date thereof.             (b) No default: Such Seller is not aware of any
default, breach or violation in respect of any Purchased Receivable (other than
any default relating to lateness in payment) or of any event, which with the
giving of notice and/or the expiration of any applicable grace period, would
constitute such a default, breach or violation, such default, breach or
violation being of a nature that (i) is material and (ii) affects the value of
the Purchased Receivable or its collectability.   (c) Obligation performed: Such
Seller has performed all its obligations under or in connection with the
Purchased Receivables unless any such obligation is not material and does not
affect the value of any Purchased Receivable or its collectability.   (d)
Compliance with Eligibility Criteria: Each Purchased Receivable complies, as at
the relevant Purchase Date, in all respects with the Eligibility Criteria.   (e)
Maintenance of records: In addition to any records relating to the Purchased
Receivables maintained in the PrimeRevenue System, such Seller has maintained
records relating to each Purchased Receivable which are accurate and complete in
all material respects, are sufficient to enable such Purchased Receivables to be
identified and enforced against the relevant Permitted Obligor and such records
are held by or to the order of such Seller.   (f) Accounting: In addition to any
records relating to the Purchased Receivables maintained in the PrimeRevenue
System, such Seller shall maintain an accounting system which separates the
Purchased Receivables and accounting for collections related thereto from other
receivables or assets of such Seller so that the Accounts Administrator at any
time can verify the Outstanding Amount of the Purchased Receivables and such
Seller’s compliance with this Agreement.   (g) No waiver: Such Seller has not
waived any of its rights in relation to the Purchased Receivables.   (h)
Perfection: Such Seller has performed all its actions as set out in Clause 2.5
of this Agreement as of the Purchase Date.   (j) Place of Business; Records
Location. The principal place of business and chief executive office of such
Seller and the offices where it keeps all of its Records are located as the
address(es) listed on Schedule 6 or such other locations of which the Purchaser
has been notified in accordance with Subclause (k) below. Such Seller’s Federal
Employer Identification Number is correctly set forth on Schedule 6.   (k)
Change of Name, Offices or Records. Such Seller shall not change its (i) state
of organization, (ii) name, (iii) identity or structure (within the meaning of
Article 9 of the applicable UCC) or relocate its chief executive office at any
time while the location of its chief executive office is relevant to perfection
of the Purchaser’s interest in the Receivables and the related Collections or
any office where Records of such Seller are kept, unless it shall have: (A)
given the Purchaser and its assignees at least thirty (30) days’ prior written
notice thereof and (B) delivered to the Purchaser and its assignee all financing
statements, instruments and other documents reasonably requested by the
Purchaser or its assignees.

 
- 38 -
 

--------------------------------------------------------------------------------

 

Part 3
 
Representations and Warranties relating to the Purchaser
 
The following representations and warranties are given by each Purchaser:
 

(a) Status: The Purchaser is an incorporated cell of a company or company (as
applicable) duly incorporated and validly existing under the laws of its
jurisdiction of incorporation.             (b) Powers and authorisations: The
Purchaser has the requisite power and authority and all necessary corporate and
constitutional authority has been obtained and action taken, for it to sign and
deliver, and perform the transactions contemplated in, this Agreement.   (c)
Legal validity: The obligations of the Purchaser under this Agreement
constitute, or when executed by it will constitute, the legal, valid and binding
obligations of the Purchaser and, subject to any laws or other procedures
affecting generally the enforcement of creditors’ rights and principles of
equity are enforceable against it.   (d) Non-violation: The execution, signing
and delivery of this Agreement and the performance of any of the transactions
contemplated in this Agreement do not and will not contravene or breach or
constitute a default under or conflict or be inconsistent with or cause to be
exceeded any limitation on it or the powers of its officers imposed by or
contained in:     (i) any law, statute, decree, rule or regulation to which it
or any of its assets or revenues is subject or of any order, judgment,
injunction, decree, resolution, determination, or award of any court or any
judicial, administrative, or governmental authority or organisation which
applies to it or any of its assets or revenues; or                 (ii) any
agreement, indenture, mortgage, deed of trust, bond, or any other document,
instrument or obligation to which it is a party or by which any of its assets or
revenues is bound or affected; or     (iii) any document which contains or
establishes or regulates its constitution.   (e) Consents: The Purchaser has
duly obtained, made or taken each authorisation, approval, consent, licence,
exemption, registration, recording, filing or notarisation which it is required
to obtain (or make) in connection with the entry into, or performance of the
transactions contemplated in, this Agreement. The Purchaser is not aware of any
circumstances which indicate that any such authorisation, approval, consent,
licence, exemption, registration, recording, filing or notarisation which has
been obtained (or made) is likely to be terminated, revoked or not renewed. No
authorisation, approval, consent, licence, exemption, registration, recording,
filing or notarisation and no payment of any duty or tax and no other action
whatsoever which has not been duly and unconditionally obtained, made or taken
is necessary or desirable to ensure the validity, legality, enforceability or
priority of the liabilities and obligations of the Purchaser under this
Agreement.   (f) No default: No event has occurred which constitutes, or which
with the giving of notice and/or the lapse of time and/or a relevant
determination would constitute, a contravention of, or default under, any such
law, statute, decree, rule, regulation, order, judgment, injunction, resolution,
determination or award or any agreement, document or instrument by which the
Purchaser or any of its assets is bound, being a contravention or default which
would have a material adverse effect on the business, assets or condition
(financial or other) of the Purchaser or materially and adversely affect its
ability to observe or perform its obligations under this Agreement.    

(g) Litigation: No litigation, arbitration or administrative proceeding or claim
of or before any court, tribunal or governmental body which, if adversely
determined, would materially and adversely affect the ability of the Purchaser
to observe or perform its obligations under this Agreement, is presently in
progress or pending or, to the knowledge of the Purchaser, threatened against
the Purchaser or any of its assets.             (h) Insolvency procedures: No
corporate action has been taken or is pending, no other steps have been taken
and no legal proceedings have been commenced (in each case by the Purchaser or,
so far as the Purchaser is aware, by any other person) or (so far as the
Purchaser is aware) are threatened or are pending for (i) the winding-up,
liquidation, dissolution, administration or reorganisation of the Purchaser
(other than for the purposes of and followed by a solvent reconstruction
previously notified to such Seller); or (ii) the Purchaser to enter into any
composition or arrangement with its creditors generally; or (iii) the
appointment of a receiver, administrative receiver, trustee or similar officer
in respect of the Purchaser or substantially all of its property, undertaking or
assets.

 
- 39 -
 

--------------------------------------------------------------------------------

 

SCHEDULE 4
 
FORM OF ACCESSION LETTER
 

To:   • Date:         From:        [INITIAL PURCHASER/ACCOUNTS ADMINISTRATOR]


Dear Sirs
 
Reference is made to the Receivables Purchase Agreement entered into by and
among Meritor Heavy Vehicle Braking Systems (USA), Inc., Meritor Heavy Vehicle
Systems, LLC and ArvinMeritor Mascot, LLC, as sellers, Viking Asset Purchaser No
7 IC (the “Initial Purchaser”) and Citicorp Trustee Company Limited dated as of
October 29, 2010 (the “Agreement”).
 
Reference is also made to the Intercreditor Agreement dated as of October 29,
2010 (the “Intercreditor Agreement”), by and among JPMorgan Chase Bank, N.A., as
administrative agent under the Credit Agreement referred to therein, GMAC
Commercial Finance LLC, as agent under the Loan Agreement referred to therein,
the Initial Purchaser and the other Purchasers (as defined therein) from time to
time party thereto.
 
This is an Accession Letter. Terms defined in the Agreement have the same
meaning herein unless given a different meaning in this Accession Letter.
 
[name of incorporated cell] of [ ] / [name of Nordea Group company] agrees to
become an Additional Purchaser and to in all respects be bound by all the terms
and conditions of the Agreement as an Additional Purchaser pursuant to Clause 4
of the Agreement.
 
[name of incorporated cell] of [ ] / [name of Nordea Group company] also agrees
to become an "Additional Purchaser" under and as defined in the Intercreditor
Agreement, and to in all respects be bound by all the terms and conditions of
the Intercreditor Agreement as such an Additional Purchaser pursuant to and in
accordance with the terms and conditions of the Intercreditor Agreement.
 
This Accession Letter is governed by the law of the State of New York.
 
Place date:
 
[INITIAL PURCHASER/ACCOUNTS ADMINISTRATOR]
 
[ADDITIONAL PURCHASER]
 
- 40 -
 

--------------------------------------------------------------------------------

 

SCHEDULE 5
 
FORM OF SOLVENCY CERTIFICATE
 

To:   Citicorp Trustee Company Limited             Date: _________, 2010    
[PURCHASER]           From:       [Meritor Heavy Vehicle Braking Systems (USA),
Inc.] [Meritor Heavy Vehicle Systems,     LLC] [ArvinMeritor Mascot, LLC]
[ArvinMeritor, Inc.]


Dear Sirs
 
Reference is made to [the Receivables Purchase Agreement dated as of October 29,
2010, entered into between Meritor Heavy Vehicle Braking Systems (USA), Inc.,
Meritor Heavy Vehicle Systems, LLC, ArvinMeritor Mascot, LLC, Viking Asset
Purchaser No 7 IC and Citicorp Trustee Company Limited (the “Receivables
Purchase Agreement”)] [the Performance Undertaking dated as of October 29, 2010,
entered into by ArvinMeritor, Inc. in favor of Viking Asset Purchaser No 7 IC
(the “Performance Undertaking”)]
 
The undersigned hereby certifies that it is able to pay its debts as they fall
due and it will not be unable to pay its debts as they fall due in consequence
of any obligation or transaction contemplated in [the Receivables Purchase
Agreement] [the Performance Undertaking].
 
Very truly yours
 
[MERITOR HEAVY VEHICLE BRAKING SYSTEMS (USA), INC.]
[MERITOR HEAVY VEHICLE SYSTEMS, LLC]
[ARVINMERITOR MASCOT, INC.]
[ARVINMERITOR, INC.]
 

By:       Name: Title:


- 41 -
 

--------------------------------------------------------------------------------

 

SCHEDULE 6
 
SELLERS’ PLACE OF BUSINESS; RECORDS LOCATION; TAX ID NUMBER
 

1)        Meritor Heavy Vehicle Braking Systems (USA), Inc.           Place of
Business: 2135 West Maple Road       Troy, Michigan 48084-7186            
Location of Records: 2135 West Maple Road       Troy, Michigan 48084-7186      
      Federal Employer Identification Number: [_______]       2)   Meritor Heavy
Vehicle Systems, LLC           Place of Business: 2135 West Maple Road      
Troy, Michigan 48084-7186             Location of Records:       2135 West Maple
Road       Troy, Michigan 48084-7186             Federal Employer Identification
Number: [_______]       3)   ArvinMeritor Mascot, LLC           Place of
Business: 2135 West Maple Road       Troy, Michigan 48084-7186            
Location of Records: 2135 West Maple Road       Troy, Michigan 48084-7186      
      Federal Employer Identification Number: [_______]


- 42 -
 

--------------------------------------------------------------------------------